Name: Council Regulation (EC) No 119/96 of 22 January 1996 amending Regulation (EEC) No 1873/84 authorizing the offer for disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: tariff policy;  technology and technical regulations;  trade policy;  beverages and sugar;  consumption
 Date Published: nan

 26. 1 . 96 I EN Official Journal of the European Communities No L 20/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 119/96 of 22 January 1996 amending Regulation (EEC) No 1873/84 authorizing the offer for disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87 human consumption ; whereas the Council derogated from this principle by Regulation (EEC) No 1 873/84 (2) ; whereas this derogation expires on 31 December 1995 ; whereas, so that consultations can continue between the Community and the third country concerned with a view to an agreement on this matter, the term of validity of the derogation should be extended until the end of 1996, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 73 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 70 ( 1 ) of Regulation (EEC) No 822/87 provides that the products referred to in Article 1 (2) (a) and (b) of that Regulation may only be imported if accompanied by a certificate attesting that they comply with the provisions on production, release for free circula ­ tion and, where appropriate, disposal for direct human consumption applying in the third country in which they originate ; Whereas Article 73 ( 1 ) of that Regulation stipulates that if the imported products in question have undergone oeno ­ logical practices not allowed by Community rules or do not comply with the provisions of that Regulation or of those adopted pursuant thereto, they may not, except by way of a derogation, be offered or disposed of for direct Article 1 In the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1873/84, the date '31 December 1995' is hereby replaced by '31 December 1996'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1996. For the Council The President W. LUCCHETTI (') OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EC) No 1544/95 (OJ No L 148, 30. 6. 1995, p. 31 ). (2) OJ No L 176, 3 . 7. 1984, p. 6. Regulation as last amended by Regulation (EC) No 264/95 (OJ No L 31 , 10 . 2. 1995, p. 1 ).